DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Admitted prior art, cited 2, US 6,128,984, 2000-10-10, Nakagawa, appears to be in error.  Prior art US 6,128,984, 2000-10-10 is assigned to Haupt and refers to “Micro torque limiting, shock limiting tool and subassembly, which appears to have no relevance to the claimed invention in the instant application.  Examiner notes that US 6,126,987, 2000-10-10, assigned to Nakagawa, et alia and referring to “Hydraulic press for forming metal plates” does appear to be relevant to the claimed invention in the instant application.  If Applicant has intended to cite US 6,126,987, 2000-10-10, assigned to Nakagawa, et alia, Examiner respectfully requests the Information Disclosure Statement be amended to reflect that prior art reference, and further requests erroneously cited prior art reference or references, if any, be removed from the Information Disclosure Statement. 
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(a) Rejection of Claims 1 & 19 have been fully considered and are persuasive.  The 35 USC 112(a) Rejection of Claims 1 & 19 have been withdrawn. 

Applicant’s arguments, with respect to 35 USC 112(b) Rejection of Claim 19, Ln 16,18, 33-35, 35-36, 39-40 and 40, and Claims 27 & 28 have been fully considered and are persuasive.  The 35 USC 112(b) Rejection of Claims 19, as noted above, 27-28 have been withdrawn. 
Applicant's arguments with respect to 35 USC 112(b) Rejection of Claim 19, Ln 17, 19 and 34, and Claims 19-22 & 27 with respect to multiple recitations of “hot forming parts” have been fully considered but they are not persuasive.  The Rejections appear not to have been addressed either in argument or amendment.  The Rejections, as stated in the most recent previous office action, are repeated below. 
Applicant's arguments with respect to 35 USC 103 Rejections of Claim 1, 5, 10-13, 19-22, 27-28 have been fully considered but they are not persuasive.  Applicant argues, regarding independent Claims 1 & 19, that prior art Jahnle fails to disclose or suggest, and prior art Ballantyne, Schmitz, Sevigny and Krajewski fail to teach or suggest, dies extracting heat from a heated blank.  Examiner respectfully disagrees and notes that the independent Claims 1 & 19 do not require dies extracting heat from a heated blank, only that the dies are adapted to extract heat from a heated blank (Claim 1, Ln 32 and Claim 19, Ln 32).  Examiner further notes the prior art references cited above teach the limitation as claimed, as stated below. 
Examiner notes that no specific arguments are made against the rejections of Claims 5, 10-13, 19-22, 27-28.
Specification
The Specification is objected to because of the following informalities:  
Page 11, Ln 21, page 15, Ln 22, page 4, of Amendments to the Specification, last line, “break”.  Examiner suggests “brake”. 
Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding Claim 19, Ln 30-31, the limitation “from the heated blank from which are quenched and from which heat is extracted”.  Examiner suggests “from the heated blank which is quenched and from which heat is extracted”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10-13, 19-22, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: 
Ln 15-16, the limitation “being a quenching pressure” is indefinite for failing to particularly point out and distinctly claim what the limitation refers to in the claims, the only previously recited reference to a “pressure” being that in Claim 1, Ln 13, which recites “pressure power”.  The reference to a previously recited element or limitation of the limitation “being a quenching pressure” is unclear.  The limitation has been interpreted as referring to the previously recited “a holding force” of Claim 1, Ln 15, and to mean that the “holding force” is “a quenching pressure” in that the “holding force” serves to maintain contact between the dies and blank such that the heat from the blank may be conducted away from the blank, for the purpose of examining the claims and advancing prosecution; 
Ln 15-16, the limitation “the brake is programmed” is indefinite for failing to particularly point out and distinctly claim how a brake, which is known in the art as a mechanical element, may be programmed, which is an attribute known in the art referring to a computer, or other device capable of receiving, storing and/or executing programmed instructions.  The disclosure of the instant application (Page 12, Ln 1-3) recites a computer for controlling the hydraulically controlled bolster and the slidable mechanically driven ram plate, but fails to recite or imply a similar element for controlling the brake.  The limitation has been interpreted as referring to the capability of the brake for performing the recited function, for the purpose of examining the claims and advancing prosecution; 
Ln 26-27, the limitation “the servo motor is programmed to be disengaged and the brake engaged,” is indefinite for failing to particularly point out and distinctly claim how a servo motor, which is known in the art as a mechanical element, may be programmed, which is an attribute known in the art referring to a computer, or other device capable of receiving, storing and/or executing programmed instructions.  The disclosure of the instant application (Page 12, Ln 1-3) recites a computer for controlling the hydraulically controlled bolster and the slidable mechanically driven ram plate, but fails to recite or imply a similar element for controlling the servo motor.  The limitation has been interpreted as referring to the capability of the servo motor for performing the recited function, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 19: 
Ln 17, the limitation “(being the Bottom Dead Center of the ram)” is indefinite for failing to particularly point out and distinctly claim whether this limitation is intended to further limit the claims; limitation within parentheses cannot further define the claims.  This Rejection was recited in the most recent previous office action and appears to have been unaddressed in the amendments; 
Ln 19, the limitation “(whereby the slidable ram is in the vicinity of the Bottom Dead Centre)” is indefinite for failing to particularly point out and distinctly claim whether this limitation is intended to further limit the claims; limitation within parentheses cannot further define the claims.  This Rejection was recited in the most recent previous office action and appears to have been unaddressed in the amendments; 
Ln 19-20, “the brake is programmed” is indefinite for failing to particularly point out and distinctly claim how a brake, which is known in the art as a mechanical element, may be programmed, which is an attribute known in the art referring to a computer, or other device capable of receiving, storing and/or executing programmed instructions.  The disclosure of the instant application (Page 12, Ln 1-3) recites a computer for controlling the hydraulically controlled bolster and the slidable mechanically driven ram plate, but fails to recite or imply a similar element for controlling the brake.  The limitation has been interpreted as referring to the capability of the brake for performing the recited function, for the purpose of examining the claims and advancing prosecution; 
Ln 20-21, Ln 26-27, the limitation “the servo motor is programmed to be disengaged and the brake engaged,” is indefinite for failing to particularly point out and distinctly claim how a servo motor, which is known in the art as a mechanical element, may be programmed, which is an attribute known in the art referring to a computer, or other device capable of receiving, storing and/or executing programmed instructions.  The disclosure of the instant application (Page 12, Ln 1-3) recites a computer for controlling the hydraulically controlled bolster and the slidable mechanically driven ram plate, but fails to recite or imply a similar element for controlling the brake.  The limitation has been interpreted as referring to the capability of the servo motor for performing the recited function, for the purpose of examining the claims and advancing prosecution; 
Ln 26, the limitation “being a quenching pressure” is indefinite for failing to particularly point out and distinctly claim what the limitation refers to in the claims, the only previously recited reference to a “pressure” being that in Claim 1, Ln 13, which recites “pressure power”.  The reference to a previously recited element or limitation of the limitation “being a quenching pressure” is unclear.  The limitation has been interpreted as referring to the previously recited “a holding force” of Claim 1, Ln 15, and to mean that the “holding force” is “a quenching pressure” in that the “holding force” serves to maintain contact between the dies and blank such that the heat from the blank may be conducted away from the blank, for the purpose of examining the claims and advancing prosecution; 
Ln 33, the limitation “the quenching of the heated blank” lacks antecedent basis in the claims. 
Regarding Claims 19-22, 28, with respect to the recitation of the limitations “hot forming part” or “hot forming parts”, the preamble of Claim 19 recites “[a]n automated hot forming system for hot forming parts” and the limitation “ hot forming” has been interpreted as describing the process, not as a noun (i.e., “hot forming parts”), for the purpose of examining the claims and advancing prosecution.  Claim 19, Ln 27, 29, 33, Claim 20, Ln 1, Claim 21, Ln 1 and Claim 28, Ln 4, appear to recite these limitations as nouns.  There is insufficient antecedent basis for these limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10-13 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnle (US 4,147,486) in view of Applicant Admitted Prior Art (see Specification of the Instant Application), hereinafter AAPA, Miyashita et al (US 5,555,798), hereinafter Miyashita, Schmitz (US 6,654,661 B2), hereinafter Schmitz and Sevigny et al (US 2002/0096431 Al), hereinafter Sevigny. 
Regarding Claim 1, Jahnle discloses a forming press (Fig 1), the forming press comprising: 
a stationary bed (28), a slidable ram (20) carrying a top die (16) (all as illustrated in at least Fig 1) between a start point which exists in a top dead centre of the slidable ram and a forming point which exists in a bottom dead centre of the slidable ram (Col 2, Ln 10-12), 
a programmable sequencer (54) (Col 2, Lines 21-49 describe a sequencer that controls the operation of the upper ram and such sequencers can run camming mechanisms and various timing switches.  Col 1, Lines 37-41 describe the upper mold (16) is maintained at a lowered position for a predetermined amount of time. These limitations mean the sequencer (54) is programmable for controlling the press components) for controlling reciprocal vertical movement, speed and motion of the slidable ram (20) between the start point and the forming point (Col 2, Lines 21-49),
a hydraulically controlled bolster (14) coupled to the stationary bed (28), the hydraulically controlled bolster supporting a bottom forming die (18) (Col 2, Ln 9) adapted for at least partially receiving a heated blank (34) (Col 2, Ln 62, 67-68 & Col 3, Ln 1-2), the hydraulically controlled bolster (14) being driven by multiple programmable (Col 2, Ln 59-61) hydraulic cylinders (26) (Col 2, Ln 19) (all as illustrated in at least Fig 1), each of the two or more hydraulic cylinders (26) configured for controlling pressure power applied to the hydraulically controlled bolster (14) from the stationary bed (28) for hydraulically urging the bottom forming die (18) and the top die (16) together and applying a holding force (Col 2, Ln 59-61; Examiner notes the sequencer controlling time periods and amounts of pressure applied to cylinders confirm that the hydraulic cylinders are programmable), being a pressure whereby the heated blank (34) is formed between the bottom forming die (18) and the top die (16) (Col 4, Ln 55-60), and 
a brake configured for holding the slidable ram (20) at the forming point (Col 2, Ln 34-35), 
wherein the sequencer (54) is programmed for driving the slidable ram (20) for downward movement at a first speed between the start point and a transition point prior to the forming point (Col 3, Lines 4-9; the start point to the transition point is the area where the ram is not forming the work piece), and for downward movement at a second speed from the transition point to an end of the forming point (Col 3, Lines 4-9; the transition point to the end of the forming point is the area where the ram is in contact with the work piece and being cushioned by the lower platen), being the Bottom Dead Center of the slidable ram (Col 2, Ln 62-66 describes the action of the press to lower the dies into contact with and form the sheet) (Examiner notes that Bottom Dead Center has not been recited in the claims with any criticality and has not been further critically defined in the Instant Application, the limitation has been interpreted to mean the lower end of the downward stroke of the press, for the purpose of examining the claims and advancing prosecution), and when the slidable ram (20) reaches a bottom of its stroke, whereby the ram (20) is in the vicinity of the Bottom Dead Centre, the brake is programmed to hold the slidable ram (20) at said bottom of its stroke (Col 2, Ln 31-40), wherein the first pressure is lower than the second pressure (Col 3, Ln 12-14; Examiner notes the disclosure of the “cylinders 16” is inconsistent with Col 2, Ln 19 and Fig 1 and has been interpreted to mean “cylinders 26”). 
Jahnle is silent to a stationary bed fixed to a floor.  AAPA, art in the same field of endeavor, teaches a stationary bed fixed to a floor (Specification of the Instant Application, page 1, Ln 27; Examiner notes that all references to AAPA in this office action are to be understood as referring to the Specification of the Instant Application).  Although AAPA is not explicit to the benefit of fixing a stationary bed to the floor, a skilled Artisan would recognize that the larger the structure supporting the forming press, the more rigid and thus the more able to resist press loads, the forming press supporting structure would be.  The floor, being a larger structure than a forming press situated on the floor, would reasonably be expected to provide this benefit. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming press, as disclosed by Jahnle, to include fixing a stationary bed to the floor, to provide for a more rigid press structure. 
Jahnle is further silent to the slidable ram mounted on slide guides for guided reciprocal vertical movement.  However, AAPA further teaches a slidable ram mounted on slide guides for guided movement (Pg 2, Ln 12-13) for the purpose of having guided reciprocal movement and keeping the slidable ram in line during operation. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the slidable ram, as disclosed by Jahnle, to be mounted on slide guides, as taught by AAPA, in order to keep the slidable ram in line during a pressing operation. 
Further, while Jahnle discloses a programmable sequencer for controlling the movement, speed and motion of the slidable ram {20} (Col 2, Lines 21-40), Jahnle is silent to a programmable servomotor for controlling movement, speed and motion of the slidable ram.  However, in the same field of endeavor, AAPA further teaches a servomotor for operating a slidable ram (Pg 2., Lines 19-2.4) for the purpose of accelerating the ram to a high speed (Pg 2, Line 22). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the slidable ram, as disclosed by Jahnle, to be driven by a servomotor, as taught by AAPA, in order to be able to accelerate the ram to a high speed (AAPA: Pg 2, Line 22) (Examiner notes combined Jahnle/AAPA now teach a servo motor controlled by a programmable sequencer.  Therefore the servo motor is programmable). 
Examiner notes Jahnle discloses a holding force on the heated blank (34) being a pressure and forming the heated blank (34) at a high temperature (Col 3, Lines 1.5-18) such that the heated blank melts between the dies (Col 4, Lines 46--54), Jahnle is silent to the quenching pressure and the heated blank is uniformly quenched between bottom and top dies.  Examiner further notes the limitation “quenching pressure “ has been interpreted as referring to the previously recited “a holding force” of Claim 1, Ln 15, and to mean that the “holding force” is “a quenching pressure” in that the “holding force” serves to maintain contact between the dies and blank such that the heat from the blank may be conducted away from the blank, for the purpose of examining the claims and advancing prosecution. 
Sevigny, in the same field of endeavor, teaches of a similar thermoplastic sheet forming process (Fig 7) where a plastic sheet is heated within upper and lower dies (114, 92) to be formed (Para [0089], Lines 1-3).  Sevigny further teaches the quenching pressure and the heated blank is uniformly quenched between bottom and top dies (Para [0069], Ln 10-13).  Sevigny also teaches the quenching pressure and cooling ensure the sheet becomes rigid and maintains the desired shape (Para [0089]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the forming process, as disclosed by Jahnle, to include the quenching pressure and the heated blank uniformly quenched between bottom and top dies, as taught by Sevigny, in order to allow the sheet to become rigid and maintain the desired shape. 
Combined Jahnle/AAPA/Sevigny further teaches the first speed is faster than the second speed, and when the slidable ram reaches a bottom of its stroke (AAPA: Pg 2, Ln 19-24). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the forming process, as disclosed by Jahnle, to include the two speed ram motion, as taught by AAPA, for the purpose of forming the work piece and maintaining the slidable ram at an appropriate speed. 
Further, combined Jahnle/AAPA/Sevigny teach the programmable hydraulic cylinders (Jahnle: [26]) are programmed for a first pressure when the slidable ram (Jahnle: [20]) moves at the second speed (AAPA: forming speed) (Jahnle: Col 4, Lines 46-49 describe the first pressure when the ram is lowered) and a second pressure when the brake is engaged (Jahnle: Col 4, Lines 52-62 describe the ram being held in place while the second pressure is applied) wherein the first pressure is lower than the second pressure (Jahnle: Col 4, Lines 46--54). 
Combined Jahnle/AAPA/Sevigny is silent to the servo motor is programmed to be disengaged and the brake engaged, however, in the same field of endeavor, Schmitz teaches a press with a motor's clutch programmed to be disengaged and a brake engaged when the press is at a predetermined point (Col 3, Lines 57-62) for the purpose of preventing unnecessary wear on the brake and motor/clutch components (Col 2, Lines 30-34). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the servomotor and brake, as taught by combined Jahnle/AAPA/Sevigny, to have the servomotor and brake engaged at the different times, as taught by Schmitz, in order to prevent unnecessary wear on the brake and the servomotor components. 
Combined Jahnle/AAPA/Sevigny teaches the bottom forming die and the top die are adapted for extracting heat from the heated blank during quenching of the heated blank (Sevigny: Para [0089], Ln 3-4 describe cooling the lower die to a lower temperature than the heated blank) through one of the following: heat transfer to material of which one or more of the dies is formed from the heated blank, said material of which the one or more dies is formed being a cooler temperature relative to the temperature of the heated blank; or one or more cooling channels formed in one or more of the dies that aid in the extraction of heat from the heated blank (Sevigny teaches the dies are cooled to a lower temperature than the heated part, via cooling channels (106) within the die holder (80) for the purpose of ensuring the final part is rigid and maintains its desired shape, Para [0089], Lines 3-4), such one or more cooling channels being operable to carry cooling agents (Para [0091], Ln 11-13). 
Regarding Claim 5, combined Jahnle/AAPA/Sevigny teaches all aspects of the claimed invention, as stated above.  Jahnle further teaches the hydraulically controlled bolster (14) is adapted for hydraulically urging the bottom forming die (18) against the top die (16) while the slidable ram (20) is held at the forming point with the brake (Col 2, Ln 59-61).  Sevigny further teaches cooling the lower die to a lower temperature than the heated blank in order to quench the heated blank (Para [0089], Ln 3-4). 
Regarding Claim 10, combined Jahnle/AAPA/Sevigny teaches all aspects of the claimed invention, as stated above.  Jahnle further discloses said forming press is capable of producing pressure, such as pressure between 100 to 1,900 metric tons of pressure (Fig 5-6). 
Regarding Claim 11, combined Jahnle/AAPA/Sevigny teaches all aspects of the claimed invention, as stated above.  Jahnle is not explicit to pressure between 50 and 200 metric tons of pressure, however, Jahnle discloses the press overall is capable of producing 100 to 300 metric tons of pressure (Fig 5-6 show the range of pressure the press is capable of). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the ram of Jahnle to be capable of producing between 50 and 200 metric tons of pressure, and said hydraulically controlled bolster of Jahnle to be capable of producing between 50 and 1,700 metric tons of pressure in order to sufficiently form the heated blank. 
Further, to provide a slidable ram capable of producing between 50 and 200 metric tons of pressure, and a hydraulically controlled bolster capable of producing between 50 and 1,700 metric tons of pressure would be obvious to one of ordinary skill in the art, since it has been held that where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (In re Aller, 105 USPQ 233). 
Regarding Claim 12, combined Jahnle/AAPA/Sevigny teaches all aspects of the claimed invention, as stated above.  Jahnle further discloses said hydraulically controlled bolster includes 25 mm of stroke (Col 3, Ln 7-11). 
Regarding Claim 13, combined Jahnle/AAPA/Sevigny teaches all aspects of the claimed invention, as stated above.  Although Jahnle is silent to said slidable ram is directly driven by the servo motor, AAPA further teaches said slidable ram is directly driven by the servo motor Pg 2, Ln 19-24). 
Regarding Claim 28, combined Jahnle/AAPA/Sevigny teaches all aspects of the claimed invention, as stated above.  Jahnle further discloses the programmable hydraulically controlled bolster (14) is linked to the sequencer (54) (Col 4, Lines 17-26) having instructions to (i) keep the hydraulically controlled bolster up to 300 metric tons of pressure (Fig 6 shows the cylinder pressure applied to the bolster at a value between 300 and 400 metric tons) when the slidable ram (20) is at the forming point so that the heated blank (34) is formed due to movement of the slidable ram, and (ii) energizing the hydraulic bolster (14) up to over 300 metric tons of pressure (Fig 6 shows the cylinder pressure applied to the bolster at a value between 300 and 400 metric tons) to press the upper (16) and bottom (18) dies together and make equal contact on the heated blank (34) in between the upper and bottom dies (Col 2, Lines 50-66).
While Jahnle discloses a sequencer, a computer linked to the programmable hydraulically controlled bolster is not explicitly taught. However, Jahnle discloses sequencers are known and are not illustrated in detail since they may take various different forms (Col 4, Lines 23-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention to substitute the sequencer, as taught by Jahnle, with a computer to obtain the predictable result of controlling the movement of the ram and hydraulic bolster (KSR International CO. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
Claims 19-22 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jahnle in view of AAPA, Schmitz, Sevigny and Krajewski et al (US 2010/0192659), hereinafter Krajewski. 
Regarding Claim 19, Jahnle discloses an automated hot forming system for hot forming parts (Fig 1), said system comprising: 
a press (Fig 1) of the type suitable for forming a hot forming part (Col 2, Ln 62, Col 3, Ln 20) from a heated blank (34) , said press comprising a ram (20), the ram having reciprocal vertical movement between a start point which exists in a top dead centre of the ram and a forming point which exists in a bottom dead centre of the ram (Col 2, Ln 10-12), said ram adapted for being held at the forming point with a brake (Col 2, Ln 31-40), a sequencer (54) (Col 2, Ln 21-49) for driving the ram (Col 1, Ln 50-55), a hydraulically controlled bolster (14) coupled to a stationary bed (28), the hydraulically controlled bolster being driven by two or more programmable hydraulic cylinders (26) (Col 2, Ln 59-61; Fig 1) (Examiner notes the sequencer controlling time periods and amounts of pressure applied to the cylinders confirm that the hydraulic cylinders are programmable), each of the two or more hydraulic cylinders configured for controlling pressure power applied to the hydraulically controlled bolster from the stationary bed (Col 2, Ln 59-61), the hydraulically controlled bolster supporting a forming die (16) & (18), 
wherein the sequencer is programmed for driving the ram for downward movement at a first speed between the start point and a transition point prior to the forming point (Col 3, Ln 4-9; the start point to the transition point is the area where the ram is not forming the work piece), and for downward movement at a second speed from the transition point to an end of the forming point (Col 3, Ln 4-9; the transition point to the end of the forming point is the area where the ram is in contact with the work piece and being cushioned by the lower platen) (being the Bottom Dead Center of the ram) (Examiner notes that Bottom Dead Center has not been recited in the claims with any criticality and has not been further critically defined in the Instant Application, the limitation has been interpreted to mean the lower end of the downward stroke of the press, for the purpose of examining the claims and advancing prosecution), and 
when the ram reaches a bottom of its stroke, whereby the slidable ram is in the vicinity of the Bottom Dead Centre, the brake is programmed to hold the ram at said bottom of its stroke (Col 2, Ln 34-35), and said press (Fig 1) being operable to apply a holding force, being a pressure whereby the heated blank (sheet 34) is formed by the forming die to form the hot forming part (molded 34) (Col 4, Ln 55-60). 
Jahnle is silent to the ram mounted on slide guides for guided movement.  However, in the same field of endeavor, AAPA teaches a ram mounted on slide guides for guided movement (Pg 2, Ln 13) for the purpose of having guided reciprocal movement and keeping the ram in line during operation. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the ram, as disclosed by Jahnle, to be mounted on slide guides, as taught by AAPA, in order to keep the ram in line during a pressing operation. 
Further, while Jahnle discloses a programmable sequencer for driving the ram (20) (Col 2, Ln 21-40), Jahnle does not disclose a programmable servomotor for driving the ram.  However, in the same field of endeavor, AAPA further teaches a servo motor for operating a ram (Pg 2, Ln 19-24) for the purpose of accelerating the ram to a high speed (Pg 2, Ln 22).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the ram, as disclosed by combined Jahnle/AAPA to be driven by a servomotor, as taught by AAPA, in order to be able to accelerate the ram to a high speed (AAPA: Pg 2, Line 22) (Examiner notes combined Jahnle/AAPA now teach a servo motor controlled by a programmable sequencer.  Therefore the servo motor is programmable).
Further, Jahnle does not disclose the stationary bed fixed is to a floor.  However, AAPA further teaches fixing a stationary bed to a floor (Pg 1, Line 27) for the purpose of keeping the press secured during operation. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the stationary bed, as disclosed by Jahnle, and have it fixed to the floor, as taught by AAPA, in order to keep the stationary bed secured during the pressing operation. 
Further, while combined Jahnle/AAPA teach the servo motor (AAPA) is programmed for driving the ram (Jahnle: 20) between the start point and the transition point, and from the transition point to the end of the forming point at a single speed, Jahnle does not disclose driving the ram at a first speed between the start point and the transition point, and at a second speed from the transition point to the end of the forming point, wherein the first speed is faster than the second speed. 
However, in the same field of endeavor, AAPA further teaches the servo motor is programmed for driving the ram at a first speed (non-forming speed) between the start point and the transition point, and for a second speed (forming speed) from the transition point to the end of the forming point, wherein the first speed is greater than the second speed (Pg 2, Ln 19-24 describes the ram is slowed down to the second speed before impacting the blank to be formed) for the purpose of forming the work piece and maintaining the ram at an appropriate speed. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to use AAPA's known technique of slowing the ram's movement to a forming speed before impacting the heated blank instead of Jahnle's single speed technique in order to improve the forming of the product by maintaining the ram at a safe and appropriate speed. (KSR International Co. v. Teleflex Inc., 550 LLS. 398, 82 USPQ2d 1385 (2007)). 
Further, the combined Jahnle/AAPA teach the programmable hydraulic cylinders (Jahnle: 26} are programmed for a first pressure when the ram (Jahnle: 20) moves at the second speed (AAPA: forming speed) (Jahnle: Col 4, Ln 46-49 describe the first pressure when the ram is lowered) and a second pressure when the brake is engaged (Jahnle: Col 4, Ln 52-62 describe the ram being held in place while the second pressure is applied), wherein the first pressure is lower than the second pressure (Jahnle: Col 4, Ln 46-54). 
Combined Jahnle/AAPA is silent to the servo motor (APPA) is programmed to be disengaged and the holding brake (Jahnle) engaged when the ram (Jahnle: 20) is at the end of the forming point. 
However, in the same field of endeavor, Schmitz teaches a press with a motor's clutch programmed to be disengaged and a brake engaged when the press is at a predetermined point (Col 3, Ln 54-66) for the purpose of preventing unnecessary wear on the brake and motor/clutch components (Col 2, Ln 30-34). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the servomotor and brake of combined Jahnle/AAPA, to have the servomotor and brake engaged at different times, as taught by Schmitz, in order to prevent unnecessary wear on the brake and the servomotor components (Col 2, Lines 30-34). 

Examiner notes Jahnle discloses a holding force on the heated blank (34) being a pressure and forming the heated blank (34) at a high temperature (Col 3, Lines 1.5-18) such that the heated blank melts between the dies (Col 4, Lines 46--54), combined Jahnle/AAPA/Schmitz is silent to the quenching pressure and the heated blank is uniformly quenched between bottom and top dies.  Examiner further notes the limitation “quenching pressure “ has been interpreted as referring to the previously recited “a holding force” of Claim 1, Ln 15, and to mean that the “holding force” is “a quenching pressure” in that the “holding force” serves to maintain contact between the dies and blank such that the heat from the blank may be conducted away from the blank, for the purpose of examining the claims and advancing prosecution. 
Sevigny, in the same field of endeavor, teaches of a similar thermoplastic sheet forming process (Fig 7) where a plastic sheet is heated within upper and lower dies (114, 92) to be formed (Para [0089], Lines 1-3).  Sevigny further teaches the quenching pressure and the heated blank is uniformly quenched between bottom and top dies (Para [0069], Ln 10-13).  Sevigny also teaches the quenching pressure and cooling ensure the sheet becomes rigid and maintains the desired shape (Para [0089]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the forming process, as disclosed by combined Jahnle/AAPA/Schmitz, to include the quenching pressure and the heated blank uniformly quenched between bottom and top dies, as taught by Sevigny, in order to allow the sheet to become rigid and maintain the desired shape. 
Jahnle/AAPA/Schmitz/Sevigny is silent to any type of loading or unloading from the forming die.  However, in the same field of endeavor. Krajewski teaches a robotic means (Fig 2) (Left Robot 6 and Right Robot 7) for loading parts on a press (4) (Para [0051], Ln 44--53) and unloading parts from the press (Para [0054], Lines 1-7) for the purpose of handling the parts with speed and safety. 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the press system, as taught by combined Jahnle/AAPA/Schmitz/Sevigny, to include robotic means, as taught by Krajewski, in order to unload and load with speed and safety and prevent human operators from handling hot parts (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski teaches the bottom forming die and the top die are adapted for extracting heat from the heated blank during quenching of the heated blank (Sevigny: Para [0089], Ln 3-4 describe cooling the lower die to a lower temperature than the heated blank) through one of the following: heat transfer to material of which one or more of the dies is formed from the heated blank, said material of which the one or more dies is formed being a cooler temperature relative to the temperature of the heated blank; or one or more cooling channels formed in one or more of the dies that aid in the extraction of heat from the heated blank (Sevigny teaches the dies are cooled to a lower temperature than the heated part, via cooling channels (106) within the die holder (80) for the purpose of ensuring the final part is rigid and maintains its desired shape, Para [0089], Lines 3-4), such one or more cooling channels being operable to carry cooling agents (Para [0091], Ln 11-13). 
Regarding Claim 20, combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski teaches all aspects of the claimed invention, as stated above.  Further, Jahnle teaches motion of the ram is controlled directly by the servo motor (AAPA: Pg 2, Ln 19-24). 
Regarding Claim 21, combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski teaches all aspects of the claimed invention, as stated above.  Further, combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski teaches the robotic means (Krajewski: Left Robot 6) is configured to reach the forming die (Jahnle: 16 & 18).  Jahnle is silent to the system further comprises one or more ovens for heating the heated blank. 
However, Krajewski teaches the use of multiple ovens (20, 1, 2 and 3) for the purpose of preheating parts (24) to a desired temperature before placing them in a heated press (Para [0051], Ln 1-16 and 44-47). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the automated hot forming system, as taught by combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski, to include preheating ovens as taught by Krajewski, in order to preheat the parts and get them to the desired preheated temperature before forming in the heated press which will speed up the overall process. 
Regarding Claim 22, combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski teaches all aspects of the claimed invention, as stated above.  Krajewski further teaches the system comprises two or more ovens (20, 1, 2 and 3; Fig 2). 
Regarding Claim 27, combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski teaches all aspects of the claimed invention, as stated above.  Jahnle further discloses the system further comprises a sequencer (54) linked to the programmable hydraulically controlled bolster (14) (Col 4, Ln 17-26), the sequencer having instructions to (i) keep the hydraulically controlled bolster up to 300 metric tons of pressure (Fig 6 shows the cylinder pressure applied to the bolster at a value between 300 and 400 metric tons) when the ram (20) is at the forming point so that the hot forming part (molded 34) is formed due to movement of the ram, and (ii) energizing the hydraulically controlled bolster to over 300 metric tons of pressure (Fig 6 shows the cylinder pressure applied to the bolster at a value between 300 and 400 metric tons) to press the forming die (16 and 18) and make equal contact on the heated blank (sheet 34) in the forming die (Col 2, Ln 50-66). 
While Jahnle discloses a sequencer, Jahnle is not explicit to a computer linked to the programmable hydraulically controlled bolster.  However, Jahnle discloses sequencers are known and are not illustrated in detail since they may take various different forms (Col 4, Lines 23-26). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention to substitute the sequencer, as taught by combined Jahnle/AAPA/Schmitz/Sevigny/Krajewski, with a computer to obtain the predictable result of controlling the movement of the ram and hydraulic bolster (KSR International CO, V Teleflex Inc., .550 LLS. 398, 82 USPQ2d 1385 (2007)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimao, et alia (US 2010/0089255), hereinafter Shimao.  Shimao teaches a servo controlled press for hot forming. 
Nakai, et alia (US 20110165283), hereinafter Nakai.  Nakai teaches a press for hot forming. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725